Citation Nr: 0009871	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-49 888	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychoneuroses and schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Carlos F. Garcia, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In July 1997, the RO denied other claims.  The record does 
not contain a notice of disagreement with that decision.  
Consequently, the determinations on those issues are final 
and are not within the jurisdiction of the Board.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991).  


FINDINGS OF FACT

1.  In December 1971, the Board denied service connection for 
a psychiatric disorder on the basis that there was no 
psychiatric diagnosis.  

2.  In July 1974, the Board denied service connection for 
schizophrenia.  The Board found that the disability was not 
manifested in service, was first objectively demonstrated in 
1973, and a psychiatric disability was not etiologically 
related to a service-connected disability.  

3.  In February 1992, the RO held that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a nervous disorder, claimed as post 
traumatic stress disorder (PTSD) and denied service 
connection for skin and back disorders.  The veteran was 
notified and did not file a timely notice of disagreement.  
At the time of the February 1992 RO decision, the record 
included medical reports with psychoneurosis diagnoses such 
as anxiety reaction, anxiety disorder, anxiety disorder with 
depressive symptoms, and PTSD.  

4.  Evidence received since the February 1992 rating decision 
includes medical records which were previously of record and 
are not new.  

5.  Evidence received since the February 1992 rating decision 
includes medical records which show the current existence of 
the claimed disabilities and are cumulative of evidence 
previously of record.  

6.  There are no new diagnoses since the February 1992 rating 
decision.  

7.  Evidence received since the February 1992 rating decision 
includes statements from the veteran which are cumulative of 
his previous statements, except as to PTSD stressors.  

8.  In August 1997, the veteran presented extensive details 
of claimed PTSD stressors which were not previously of 
record.  


CONCLUSIONS OF LAW

1.  The December 1971 Board decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999). 

2.  The July 1974 Board decision which denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999). 

3.  The February 1992 RO decision which denied service 
connection for back and skin disorders and denied reopening a 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999). 

4.  As to claims of entitlement to service connection for 
back and skin disorders, schizophrenia, and psychoneuroses 
other than PTSD, evidence received since the RO's 1992 
decision is not new and material and those claims are not 
reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 
(1999). 

5.  Evidence received since the RO denied service connection 
for PTSD in February 1992 is new and material and that claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder discloses previous decisions by 
the RO and the Board.  In December 1971, the Board denied 
service connection for a psychiatric disorder on the basis 
that there was no psychiatric diagnosis.  In July 1974, the 
Board denied service connection for schizophrenia.  The Board 
found that a psychiatric disability was not manifested in 
service, a psychosis was first objectively demonstrated in 
1973, and a psychiatric disability was not etiologically 
related to a service-connected disability.  Decisions of the 
Board are final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (1999).  

In February 1992, the RO denied service connection for skin 
disease and a back disorder; and held that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for a nervous disorder, claimed as PTSD.  
The veteran was notified by a later dated in early April 
1992.  A timely notice of disagreement was not received in 
the following year.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1999).  

At the time of the 1992 decision, the evidence included the 
veteran's claims and the service medical records.  Dr. Garcia 
had noted that he had treated the veteran since October 1969 
for anxiety and Depressive State.  There were lay statements 
noting that the veteran was different after service.  
Schizophrenia was noted in a 1973 document.  In 1981, Dr. 
Sandoz reported that the relationship of schizophrenia to 
Army life and Vietnam could not be ruled out.  During a 1983 
VA examination, the veteran reported that he had been in 
combat and bad things had happened.  In 1991, an anxiety 
disorder was diagnosed.  The record also included diagnoses 
of PTSD.  In substance, service connection for a 
psychoneurotic disorder was denied because there was an 
absence of competent evidence linking the disorder to 
service.  Service connection for schizophrenia was denied 
because there was an absence of competent evidence of 
schizophrenia during service or within 1 year of separation 
from service.  Although Dr. Sandoz opined that a relationship 
to service could not be ruled out, he did not clearly 
establish a relationship to service and his opinion was not 
verified by VA.  38 C.F.R. § 3.157 (b)(2) (1990)

In regard to the skin and back, there was an absence of 
evidence of a skin disorder and back disorder in service or 
in proximity to separation from service.  The 1969 VA 
examination disclosed that the skin was normal.  Vitiligo was 
identified in August 1973.  In 1988, a VA document noted that 
a herniated disc had been identified in 1986.  In essence, at 
the time of the denial, there was evidence of post service 
disability, but there was an absence of competent evidence of 
that disability during service and an absence of competent 
evidence linking the remote post service diagnoses to 
service.  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that reopening a claim after a final denial 
presents a jurisdictional question.  That is, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, the first 
question to be answered, by the Board, is whether the veteran 
has submitted new and material evidence to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  See Hodge v. West, 155 
F.3d 1356, 1360-62 (Fed.Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

Review of the record since the February 1992 RO decision 
shows that more medical records were received.  These were 
either copies of records which were previously in the record 
(that is, not new), or they were records which repeated 
diagnoses and findings which were previously of record (that 
is, cumulative).   Moreover, the veteran's statements are 
cumulative of statements he had previously made.  The United 
States Court of Appeals for the Federal Circuit has held that 
according to the plain language of the regulation, evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, No. 99-
7019 (Fed. Cir. Feb. 15, 2000).  Consequently, there is no 
new and material evidence to reopen the claims, except for 
the claim for service connection for PTSD.  

In regard to the back, 1984 documents were associated with 
the file.  In September 1984, the veteran reported that he 
had recurrent low back pain since 1969.  If lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); White v. Brown. 6 Vet. App. 247 (1994); 
a bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

In regard to the claim for service connection for PTSD, the 
service medical records have been in the record since before 
the first decision.  A service medical record dated April 28, 
1969, shows that, during an alert, the veteran injured his 
hand in a fan.  The record does not show whether the alert 
was a drill, false alarm or actual attack.  For the October 
1969 VA examination, it was reported that the veteran injured 
his hand in an electric fan in Vietnam.  On the January 1970 
VA psychiatric examination, it was reported that the 
veteran's outfit was under fire and he accidentally put his 
hand in an electric fan while reaching for his rifle.  Since 
then, there was essentially no additional stressor 
information added to the record, until the August 1997 RO 
hearing.  

The veteran testified at the RO in August 1997.  His 
testimony was cumulative of information previously of record, 
except that the veteran provided much more stressor 
information.  Since stressor information is critical to 
service connection for PTSD, this information is new and 
material.  Further, since the early records raise the 
possibility that the veteran's unit was attacked, his 
stressor testimony should be considered with all other 
evidence of record in order to fairly decided the claim.  
That is, the stressor testimony is new and material evidence.  
38 C.F.R. § 3.156 (1999).  The claim for service connection 
for PTSD must be reopened.  38 U.S.C.A. § 5108 (West 1991).  

The Board must next consider whether the claim is well 
grounded.  For a claim to be well grounded, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
524 U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 2d 718 (1998).  To 
be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit, 5 
Vet. App. at 93; see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

The veteran's statements are considered credible for the 
purpose of determining if the claim is well grounded.  Here, 
he has testified of stressful events while serving in 
Vietnam.  The diagnosis of PTSD given on hospitalization in 
August 1988 and on outpatient treatment records provides a 
current diagnosis and links that diagnosis to the stressor in 
service.  There is evidence on each of the three elements 
which are critical to making a well grounded claim: disease 
or injury in service, current disability, and a nexus between 
them.  Consequently, the claim is determined to be well 
grounded.  

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order to develop these 
facts, the Board will Remand the PTSD issue.  


ORDER

The petition to reopen claims of entitlement to service 
connection for a skin disorder, a back disorder, 
schizophrenia, and a psychoneurosis, other than PTSD, is 
denied.  

The petition to reopen a claim of entitlement to service 
connection for PTSD is granted.  The claim of entitlement to 
service connection for PTSD is well grounded.  To this extent 
only, the appeal is granted.


REMAND

As noted above, because the claim of entitlement to service 
connection for PTSD is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to his claim.  

The claim of entitlement to service connection for PTSD is 
REMANDED to the RO for the following:  

1.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)], 7798 Cissna Road, 
Springfield, VA 22150.  See VA MANUAL M21-
1.  They should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  They 
should specifically be asked for stressor 
verification for the 19th Supply & Service 
Company, on or shortly before April 28, 
1969.  

3.  The veteran should be given a VA 
examination to determine if he has PTSD.  
The claims folder, including a copy of 
this Remand, should be made available to 
and be reviewed by the examiner.  Any 
necessary special studies or tests should 
be done.  The examiner should explain his 
reasons for concluding that the veteran 
does or does not have PTSD.  If the 
veteran has PTSD, the examiner should 
explain his reasons for linking it to a 
specific stressor.  

Following completion of these actions, the RO should review 
the claim for service connection for PTSD.  In accordance with 
the current appellate procedures, the case should be returned 
to the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

To comply with the decision of the United States Court of 
Appeals for Veterans Claims in Cohen v. Brown, 10 Vet. 
App. 197 (1997) VA issued a final rule, effective March 
7, 1997, the date of the Cohen v. Brown decision, to 
amending 38 C.F.R. § 3.304(f) to read as follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


